          Case 15-04203         Doc 249      Filed 04/09/19 Entered 04/09/19 14:38:04                    Desc Main
                                              Document     Page 1 of 19




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION


    In re: DAHLEH, IHASSAN F.                                  §    Case No. 15-04203
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 02/09/2015. The
    undersigned trustee was appointed on 12/10/2018.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          58,250.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                       0.00
                            Administrative expenses                                    47.63
                            Bank service fees                                       1,370.48
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           56,831.89
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
        Case 15-04203            Doc 249        Filed 04/09/19 Entered 04/09/19 14:38:04                      Desc Main
                                                 Document     Page 2 of 19



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 06/26/2015 and the deadline for filing
    governmental claims was 08/10/2015. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $6,162.50. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $6,152.52, for a
    total compensation of $6,152.522. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $18.02 for total expenses of
    $18.022.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 04/09/2019                                     By: /s/ Richard M. Fogel
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                  Case 15-04203                        Doc 249        Filed 04/09/19 Entered 04/09/19 14:38:04                                   Desc Main
                                                                       Document     Page 3 of 19
                                                                Form 1
                                                                                                                                                           Exhibit A
                                            Individual Estate Property Record and Report                                                                   Page: 1

                                                             Asset Cases
Case No.:    15-04203                                                                             Trustee Name:      (330720) Richard M. Fogel
Case Name:         DAHLEH, IHASSAN F.                                                             Date Filed (f) or Converted (c): 02/09/2015 (f)
                                                                                                  § 341(a) Meeting Date:       03/13/2015
For Period Ending:         04/09/2019                                                             Claims Bar Date:      06/26/2015

                                       1                                  2                      3                      4                    5                  6

                           Asset Description                           Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)             Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                        Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                       Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                  and Other Costs)

    1       CASH                                                              500.00                   500.00                                    0.00                        FA
            Cash on hand: Exempt

   2*       DEPOSITS OF MONEY                                                 300.00                      0.00                                   0.00                        FA
            Checking account at PNC Bank: Overdrawn due to
            citation to discover assets (See Footnote)

   3*       CLOTHES                                                       1,000.00                        0.00                                   0.00                        FA
            Wearing apparel: Exempt (See Footnote)

   4*       HOUSEHOLD GOODS AND                                           1,000.00                        0.00                                   0.00                        FA
            FURNISHINGS
            Household goods and furnishings: Exempt (See
            Footnote)

   5*       NON PUBLICLY TRADED STOCK                                    Unknown                          0.00                              50,000.00                        FA
            5% ownership interest in Liquor Station, Inc.: Trustee
            authorized to sell for $50,000 per o/c 9-15-16 (See
            Footnote)

   6*       NON PUBLICLY TRADED STOCK                                           0.00                      0.00                                   0.00                        FA
            Ownership interest in Mortgage Direct (business
            closed/dissolved): Inconsequential value (See
            Footnote)

   7*       LICENCES, FRANCHISES                                         Unknown                          0.00                                   0.00                        FA
            Liquor license: Inconsequential value (See Footnote)

   8*       CARS, VANS, TRUCKS, SPORT                                   24,847.00                         0.00         OA                        0.00                        FA
            UTILITY VEHICLES
            2010 Mercedes-Benz: No equity. Trustee authorized
            to abandon per o/c 11-19-15 (See Footnote)

   9*       CARS, VANS, TRUCKS, SPORT                                   34,000.00                         0.00                                   0.00                        FA
            UTILITY VEHICLES
            2006 Bentley: (See Footnote)

   10*      JEWELRY (u)                                                  Unknown                          0.00                               8,250.00                        FA
            Rolex watch: Trustee filed adversary complaint to
            recover (and settled for $8,250 per o/c 1-18-18 (See
            Footnote)


   10       Assets Totals (Excluding unknown values)                   $61,647.00                     $500.00                            $58,250.00                    $0.00


        RE PROP# 2             Checking account at PNC Bank
                               Account overdrawn due to citation to discover assets
        RE PROP# 3             One man's wearing apparel

        RE PROP# 4             Household goods and furnishings for 2 bedroom, 1.5 bath apartment

        RE PROP# 5             5% ownership interest in Liquor Station, Inc., a licensed retailer of beer, wine and liquor located at 5629 West Cermak Road,
                               Cicero, IL
        RE PROP# 6             Interest in Mortgage Direct: business closed, corporation dissolved

        RE PROP# 7             Liquor license

        RE PROP# 8             2010 Mercedes-Benz G Class, 216850 miles

        RE PROP# 9             2006 Bentley
                               Vehicle is jointly owned by Samir Jabir and Debtor.
                               Debtor does not drive vehicle
                               Debtor may be on title and/or registration for convenience purposes.
UST Form 101-7-TFR (5/1/2011)
               Case 15-04203              Doc 249         Filed 04/09/19 Entered 04/09/19 14:38:04                              Desc Main
                                                           Document     Page 4 of 19
                                                        Form 1
                                                                                                                                            Exhibit A
                                    Individual Estate Property Record and Report                                                            Page: 2

                                                     Asset Cases
Case No.:   15-04203                                                                Trustee Name:      (330720) Richard M. Fogel
Case Name:      DAHLEH, IHASSAN F.                                                  Date Filed (f) or Converted (c): 02/09/2015 (f)
                                                                                    § 341(a) Meeting Date:    03/13/2015
For Period Ending:     04/09/2019                                                   Claims Bar Date:     06/26/2015
      RE PROP# 10        Rolex masterpiece oyster perpetual day-date special edition watch, 39mm platinum case and bracelet, bezel set with forty
                         original diamonds, diamond meteorite dial, oyster 20mm bracelet (Serial No. Z557426, Model No. 18946MET) and other
                         items of jewelry

                         Jewelry is subject of adversary filed by Trustee demanding Turnover of Property of the Estate, to Avoid Post-Petition
                         Transfer of Assets and to Compel Turnover of Assets




 Major Activities Affecting Case Closing:

                           6/30/16 - Trustee's investigation of assets continues.
                           12/31/16 - Settlement payments being made.
                           1/31/17 - 727 trial in adversary filed by creditor set for 2/6/17.
                           3/31/17 - Settlement payments being collected.
                           4/18/17 - 2nd of 4 settlement payments received; 3rd payment of $12,500 due 4/30/17 and 4th payment of
                           $12,500 due 5/15/17; 727 trial in adversary not concluded.
                           6/30/17 - All payments collected for settlement with Debtor.
                           9/30/17 - Adversary suit for recovery of preference to New York Jewelers pending; pre-trial conference set for
                           12/5/17.
                           12/5/17 - Pre-trial conference continued to 12/18/17; settlement negotiations ongoing.
                           1/18/18 - Adversary dismissed upon entry of settlement agreement.
                           1/19/18 - Adversary closed; all assets administered.
                           3/31/18 - Review claims, obtain final income tax return and close case.
                           [Becky Sutton 2016-04-27 15:16:47]
                           3/31/19- TFR submitted to UST for review on 3/21/19
                           All assets fully administered.
                           [Becky Sutton 2017-04-27 16:55:45]
 Initial Projected Date Of Final Report (TFR): 09/30/2019                 Current Projected Date Of Final Report (TFR):       09/30/2019




UST Form 101-7-TFR (5/1/2011)
                    Case 15-04203               Doc 249      Filed 04/09/19 Entered 04/09/19 14:38:04                              Desc Main
                                                              Document     Page 5 of 19
                                                              Form 2                                                                       Exhibit B
                                                                                                                                           Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              15-04203                                       Trustee Name:                    Richard M. Fogel (330720)
Case Name:             DAHLEH, IHASSAN F.                             Bank Name:                       UNION BANK
Taxpayer ID #:         **-***3847                                     Account #:                       ******0839 Checking
For Period Ending: 04/09/2019                                         Blanket Bond (per case limit): $5,000,000.00
                                                                      Separate Bond (if applicable): N/A
    1          2                          3                                  4                              5                 6                     7

  Trans.    Check or        Paid To / Received From       Description of Transaction       Uniform       Deposit        Disbursement        Account Balance
   Date      Ref. #                                                                       Tran. Code       $                  $

 09/15/16     {5}        Ihassan Dahleh               1st payment of 4 for debtor's       1129-000          12,500.00                                   12,500.00
                                                      purchase of business interest of
                                                      debtor from estate

 10/25/16                Union Bank                   Bank Service Fee under 11 U.S.C.    2600-000                                 15.00                12,485.00
                                                      § 330(a)(1)(B), 503(b)(1), and
                                                      507(a)(2)

 11/25/16                Union Bank                   Bank Service Fee under 11 U.S.C.    2600-000                                 18.52                12,466.48
                                                      § 330(a)(1)(B), 503(b)(1), and
                                                      507(a)(2)

 12/27/16                Union Bank                   Bank Service Fee under 11 U.S.C.    2600-000                                 17.90                12,448.58
                                                      § 330(a)(1)(B), 503(b)(1), and
                                                      507(a)(2)

 01/25/17                Union Bank                   Bank Service Fee under 11 U.S.C.    2600-000                                 18.47                12,430.11
                                                      § 330(a)(1)(B), 503(b)(1), and
                                                      507(a)(2)

 02/14/17   400001       701 Poydras Street           2300 Bond Payments                  2300-000                                  4.81                12,425.30

 02/27/17                Union Bank                   Bank Service Fee under 11 U.S.C.    2600-000                                 18.50                12,406.80
                                                      § 330(a)(1)(B), 503(b)(1), and
                                                      507(a)(2)

 03/27/17                Union Bank                   Bank Service Fee under 11 U.S.C.    2600-000                                 16.68                12,390.12
                                                      § 330(a)(1)(B), 503(b)(1), and
                                                      507(a)(2)

 04/18/17     {5}        G. DAHLEH                    SETTLEMENT FUNDS Deposit            1129-000          12,500.00                                   24,890.12
                                                      receipt received and verified by
                                                      BAC 4/25/17.

 04/25/17                Union Bank                   Bank Service Fee under 11 U.S.C.    2600-000                                 18.44                24,871.68
                                                      § 330(a)(1)(B), 503(b)(1), and
                                                      507(a)(2)

 05/02/17     {5}        GUS DAHLEH                   SETTLEMENT FUNDS 3rd of 4           1129-000          12,500.00                                   37,371.68
                                                      payments

 05/25/17                Union Bank                   Bank Service Fee under 11 U.S.C.    2600-000                                 25.01                37,346.67
                                                      § 330(a)(1)(B), 503(b)(1), and
                                                      507(a)(2)

 05/30/17     {5}        Gus Dahleh                   LIQUIDATION OF OTHER                1129-000          12,500.00                                   49,846.67
                                                      SCHEDULED ASSE Deposit
                                                      receipt received and verified by
                                                      BAC 6/9/17

 06/26/17                Union Bank                   Bank Service Fee under 11 U.S.C.    2600-000                                 54.94                49,791.73
                                                      § 330(a)(1)(B), 503(b)(1), and
                                                      507(a)(2)

 07/25/17                Union Bank                   Bank Service Fee under 11 U.S.C.    2600-000                                 71.68                49,720.05
                                                      § 330(a)(1)(B), 503(b)(1), and
                                                      507(a)(2)

 08/25/17                Union Bank                   Bank Service Fee under 11 U.S.C.    2600-000                                 73.98                49,646.07
                                                      § 330(a)(1)(B), 503(b)(1), and
                                                      507(a)(2)

 09/25/17                Union Bank                   Bank Service Fee under 11 U.S.C.    2600-000                                 73.87                49,572.20
                                                      § 330(a)(1)(B), 503(b)(1), and
                                                      507(a)(2)

                                                                                    Page Subtotals:       $50,000.00           $427.80       true



{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                           ! - transaction has not been cleared
                      Case 15-04203                 Doc 249        Filed 04/09/19 Entered 04/09/19 14:38:04                                   Desc Main
                                                                    Document     Page 6 of 19
                                                               Form 2                                                                                   Exhibit B
                                                                                                                                                        Page: 2
                                               Cash Receipts And Disbursements Record
Case No.:                 15-04203                                          Trustee Name:                    Richard M. Fogel (330720)
Case Name:                DAHLEH, IHASSAN F.                                Bank Name:                       UNION BANK
Taxpayer ID #:            **-***3847                                        Account #:                       ******0839 Checking
For Period Ending: 04/09/2019                                               Blanket Bond (per case limit): $5,000,000.00
                                                                            Separate Bond (if applicable): N/A
    1             2                        3                                      4                               5                      6                        7

  Trans.       Check or       Paid To / Received From           Description of Transaction       Uniform       Deposit             Disbursement          Account Balance
   Date         Ref. #                                                                          Tran. Code       $                       $

 10/25/17                 Union Bank                         Bank Service Fee under 11 U.S.C.   2600-000                                      71.39                   49,500.81
                                                             § 330(a)(1)(B), 503(b)(1), and
                                                             507(a)(2)

 11/27/17                 Union Bank                         Bank Service Fee under 11 U.S.C.   2600-000                                      73.66                   49,427.15
                                                             § 330(a)(1)(B), 503(b)(1), and
                                                             507(a)(2)

 12/26/17                 Union Bank                         Bank Service Fee under 11 U.S.C.   2600-000                                      71.18                   49,355.97
                                                             § 330(a)(1)(B), 503(b)(1), and
                                                             507(a)(2)

 01/25/18                 Union Bank                         Bank Service Fee under 11 U.S.C.   2600-000                                      73.44                   49,282.53
                                                             § 330(a)(1)(B), 503(b)(1), and
                                                             507(a)(2)

 01/26/18        {10}     New York Jewelers Inc.             SETTLEMENT FUNDS                   1229-000           8,250.00                                           57,532.53

 02/26/18                 Union Bank                         Bank Service Fee under 11 U.S.C.   2600-000                                      74.52                   57,458.01
                                                             § 330(a)(1)(B), 503(b)(1), and
                                                             507(a)(2)

 02/28/18      400002     International Sureties, Ltd.       2018 Blanket bond premium          2300-000                                      23.62                   57,434.39

 03/26/18                 Union Bank                         Bank Service Fee under 11 U.S.C.   2600-000                                      77.22                   57,357.17
                                                             § 330(a)(1)(B), 503(b)(1), and
                                                             507(a)(2)

 04/25/18                 Union Bank                         Bank Service Fee under 11 U.S.C.   2600-000                                      85.35                   57,271.82
                                                             § 330(a)(1)(B), 503(b)(1), and
                                                             507(a)(2)

 05/29/18                 Union Bank                         Bank Fees                          2600-000                                      82.48                   57,189.34

 05/29/18                 Transfer of Funds to United Bank   Transfer of Funds                  9999-000                                 57,189.34                         0.00

                                               COLUMN TOTALS                                                      58,250.00               58,250.00                       $0.00
                                                     Less: Bank Transfers/CDs                                            0.00             57,189.34
                                               Subtotal                                                           58,250.00                  1,060.66
        true
                                                     Less: Payments to Debtors                                                                   0.00

                                               NET Receipts / Disbursements                                      $58,250.00               $1,060.66


                                                                                                                                                          false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                     ! - transaction has not been cleared
                      Case 15-04203               Doc 249          Filed 04/09/19 Entered 04/09/19 14:38:04                                Desc Main
                                                                    Document     Page 7 of 19
                                                             Form 2                                                                                  Exhibit B
                                                                                                                                                     Page: 3
                                             Cash Receipts And Disbursements Record
Case No.:                 15-04203                                          Trustee Name:                 Richard M. Fogel (330720)
Case Name:                DAHLEH, IHASSAN F.                                Bank Name:                    United Bank
Taxpayer ID #:            **-***3847                                        Account #:                    ********6371 Checking-Chatz History
For Period Ending: 04/09/2019                                               Blanket Bond (per case limit): $5,000,000.00
                                                                            Separate Bond (if applicable): N/A
    1             2                      3                                       4                               5                     6                       7

  Trans.       Check or      Paid To / Received From           Description of Transaction     Uniform        Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                       Tran. Code        $                       $

 05/29/18                 Transfer of Funds from Union       Transfer of Funds                9999-000           57,189.34                                         57,189.34
                          Bank

 05/31/18                 United Bank                        Bank and Technology Services     2600-000                                      10.00                  57,179.34
                                                             Fees

 06/29/18                 United Bank                        Bank and Technology Services     2600-000                                      79.50                  57,099.84
                                                             Fees

 07/31/18                 United Bank                        Bank and Technology Services     2600-000                                      87.60                  57,012.24
                                                             Fees

 08/31/18                 United Bank                        Bank and Technology Services     2600-000                                      84.73                  56,927.51
                                                             Fees

 09/28/18                 United Bank                        Bank and Technology Services     2600-000                                      76.42                  56,851.09
                                                             Fees

 12/14/18                 RICHARD M. FOGEL, Successor        TRANSFER OF ESTATE FUNDS         9999-000                                 56,851.09                        0.00
                          Trustee to the Estate of Ihassan   PER RESIGNATION OF
                          Dahleh                             TRUSTEE

                                             COLUMN TOTALS                                                       57,189.34              57,189.34                      $0.00
                                                   Less: Bank Transfers/CDs                                      57,189.34              56,851.09
                                             Subtotal                                                                  0.00                 338.25
        true
                                                   Less: Payments to Debtors                                                                  0.00

                                             NET Receipts / Disbursements                                            $0.00                 $338.25


                                                                                                                                                       false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                   ! - transaction has not been cleared
                      Case 15-04203                 Doc 249        Filed 04/09/19 Entered 04/09/19 14:38:04                                   Desc Main
                                                                    Document     Page 8 of 19
                                                               Form 2                                                                                  Exhibit B
                                                                                                                                                       Page: 4
                                               Cash Receipts And Disbursements Record
Case No.:                 15-04203                                          Trustee Name:                     Richard M. Fogel (330720)
Case Name:                DAHLEH, IHASSAN F.                                Bank Name:                        Rabobank, N.A.
Taxpayer ID #:            **-***3847                                        Account #:                        ******2700 Checking - Fogel
For Period Ending: 04/09/2019                                               Blanket Bond (per case limit): $5,000,000.00
                                                                            Separate Bond (if applicable): N/A
    1             2                        3                                        4                              5                      6                      7

  Trans.       Check or       Paid To / Received From           Description of Transaction        Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                           Tran. Code       $                       $

 12/19/18                 BARRY A CHATZ, TRUSTEE             Transfer of funds per resignation   9999-000          56,851.09                                         56,851.09

 02/15/19        101      International Sureties, Ltd.       Bond premium #016073584             2300-000                                     19.20                  56,831.89

                                               COLUMN TOTALS                                                       56,851.09                   19.20                 $56,831.89
                                                     Less: Bank Transfers/CDs                                      56,851.09                    0.00
                                               Subtotal                                                                   0.00                 19.20
        true
                                                     Less: Payments to Debtors                                                                  0.00

                                               NET Receipts / Disbursements                                            $0.00                  $19.20


                                                                                                                                                         false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                      ! - transaction has not been cleared
                 Case 15-04203             Doc 249            Filed 04/09/19 Entered 04/09/19 14:38:04                              Desc Main
                                                               Document     Page 9 of 19
                                                      Form 2                                                                             Exhibit B
                                                                                                                                         Page: 5
                                      Cash Receipts And Disbursements Record
Case No.:          15-04203                                           Trustee Name:                   Richard M. Fogel (330720)
Case Name:         DAHLEH, IHASSAN F.                                 Bank Name:                      Rabobank, N.A.
Taxpayer ID #:     **-***3847                                         Account #:                      ******2700 Checking - Fogel
For Period Ending: 04/09/2019                                         Blanket Bond (per case limit): $5,000,000.00
                                                                      Separate Bond (if applicable): N/A




                                                                                                         NET                        ACCOUNT
                                TOTAL - ALL ACCOUNTS                               NET DEPOSITS     DISBURSEMENTS                   BALANCES
                                ******0839 Checking                                      $58,250.00          $1,060.66                      $0.00

                                ********6371 Checking-Chatz History                           $0.00                    $338.25               $0.00

                                ******2700 Checking - Fogel                                   $0.00                     $19.20          $56,831.89

                                                                                         $58,250.00                $1,418.11            $56,831.89




UST Form 101-7-TFR (5/1/2011)
          Case 15-04203          Doc 249       Filed 04/09/19 Entered 04/09/19 14:38:04                  Desc Main
                                               Document      Page 10 of 19


                                                                                                                            Page: 1

                                                           Exhibit C
                                                           Exhibit C
                                Case:15-04203                           IHASSAN F. DAHLEH
                                                                                   Claims Bar Date: 06/26/15


 Claim                 Claimant Name/                  Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.                <Category>, Priority               Date Filed                     Allowed          to Date        Balance

16S       Illinois Department of Revenue              Secured                               $3,764.50          $0.00     $3,764.50
          Bankruptcy Section
                                                      05/19/15                              $3,764.50
          P.O. Box 64338
          Chicago, IL 60664-0338
         <4800-000 State and Local Tax Liens (not
         included in UTC 4700))>
         , 100

17S       Illinois Department of Revenue              Secured                               $2,943.24          $0.00     $2,943.24
          Bankruptcy Section
                                                      05/19/15                              $2,943.24
          P.O. Box 64338
          Chicago, IL 60664-0338
         <4800-000 State and Local Tax Liens (not
         included in UTC 4700))>
         , 100

25S      Rama Jager, M.D.                            Secured                             $107,067.54           $0.00    $17,000.00
         c/o John F. Mahoney
                                                     06/26/15                             $17,000.00
         7330 College Drive, Suite 107
         Palos Heights, IL 60463
         <4220-000 Personal Property & Intangibles -
         Non-consensual Liens>
         , 100
         Claim amended 3/19/19 per agreement with original trustee's counsel
AD1      Barry A. Chatz,                              Administrative                        $2,000.00          $0.00     $2,000.00
         <2100-000 Trustee Compensation>              03/19/19                              $2,000.00
         , 200
         Successor trustee proposes to share compensation with original trustee
AD2      Cohen & Krol,                                Administrative                      $27,382.00           $0.00    $25,382.00
         <3210-000 Attorney for Trustee Fees (Other   03/19/19                            $25,382.00
         Firm)>
         , 200
         Claim voluntarily reduced by agreement with secured creditor
AD3      Cohen & Krol,                                Administrative                         $152.41           $0.00       $152.41
         <3220-000 Attorney for Trustee Expenses      03/19/19                               $152.41
         (Other Firm) >
         , 200




UST Form 101-7-TFR (5/1/2011)
          Case 15-04203          Doc 249       Filed 04/09/19 Entered 04/09/19 14:38:04                Desc Main
                                               Document      Page 11 of 19


                                                                                                                          Page: 2

                                                         Exhibit C
                                                         Exhibit C
                                 Case:15-04203                        IHASSAN F. DAHLEH
                                                                                 Claims Bar Date: 06/26/15

 Claim                 Claimant Name/                 Claim Type/                  Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.                <Category>, Priority              Date Filed                    Allowed          to Date        Balance

AD4      Kutchins, Robbins & Diamond, Ltd.          Administrative                        $1,113.00          $0.00     $1,113.00
         1101 Perimeter Drive
                                                    03/19/19                              $1,113.00
         Suite 760
         Schaumburg, IL 60173
         <3410-000 Accountant for Trustee Fees
         (Other Firm)>
         , 200

AD5      Clerk of the U.S. Bankrrupcy Court,        Administrative                         $350.00           $0.00       $350.00
         <2700-000 Clerk of the Court Fees>         04/09/19                               $350.00
         , 200

FEE      Richard M. Fogel                           Administrative                        $4,162.50          $0.00     $4,162.50
         321 N. Clark St. #800
                                                    03/19/19                              $4,162.50
         Chicago, IL 60654
         <2100-000 Trustee Compensation>
         , 200

TE       Richard M. Fogel                           Administrative                          $18.05           $0.00        $18.05
         321 N. Clark St. #800
                                                    03/19/19                                $18.05
         Chicago, IL 60654
         <2200-000 Trustee Expenses>
         , 200

5        Department of the Treasury Internal Revenue Priority                             $1,000.00          $0.00     $1,000.00
         Service
                                                     04/03/15                             $1,000.00
         P. O. Box 7346
         Philadelphia, PA 19101-7346
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

17P      Illinois Department of Revenue             Priority                            $27,161.59           $0.00    $27,161.59
         Bankruptcy Section
                                                    05/19/15                            $27,161.59
         P.O. Box 64338
         Chicago, IL 60664-0338
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

1        Cavalry SPV I, LLC                         Unsecured                             $4,878.24          $0.00     $4,878.24
         500 Summit Lake Drive, Ste 400
                                                    03/26/15                              $4,878.24
         Valhalla, NY 10595
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


UST Form 101-7-TFR (5/1/2011)
          Case 15-04203          Doc 249        Filed 04/09/19 Entered 04/09/19 14:38:04             Desc Main
                                                Document      Page 12 of 19


                                                                                                                        Page: 3

                                                        Exhibit C
                                                        Exhibit C
                                Case:15-04203                       IHASSAN F. DAHLEH
                                                                               Claims Bar Date: 06/26/15

 Claim                 Claimant Name/                Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.                <Category>, Priority             Date Filed                   Allowed          to Date        Balance

2        American InfoSource LP                     Unsecured                           $4,338.13          $0.00     $4,338.13
          as agent for Midland Funding LLC
                                                    03/27/15                            $4,338.13
         PO Box 268941
         Oklahoma City, OK 73126-8941
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

3        PNC BANK, N.A.                             Unsecured                           $7,083.05          $0.00     $7,083.05
         PO BOX 94982
                                                    03/30/15                            $7,083.05
         CLEVELAND, OH 44101
         <7100-900 Payments to Unsecured Credit
         Card Holders>
         , 610

4        Discover Bank                              Unsecured                           $2,834.46          $0.00     $2,834.46
         c/o Discover Products Inc
                                                    03/31/15                            $2,834.46
         PO Box 3025
         New Albany, OH 43054-3025
         <7100-900 Payments to Unsecured Credit
         Card Holders>
         , 610

6        JPMorgan Chase Bank, N.A.                  Unsecured                         $14,969.46           $0.00    $14,969.46
         700 Kansas Ln, Mail Code LA4-5555
                                                    04/09/15                          $14,969.46
         Monroe, LA 71203
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

7        Banc of America Leasing & Capital          Unsecured                        $127,734.57           $0.00   $127,734.57
          c/o Teller,Levit & Silvertrust,P.C.
                                                    04/16/15                         $127,734.57
         19 South LaSalle Street, Suite 701
         Chicago, IL 60603
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

8        Demetrios N. Dalmares                      Unsecured                           $5,936.26          $0.00     $5,936.26
         16061 S. 94th Avenue
                                                    04/17/15                            $5,936.26
         Orland Hills, IL 60487-4623
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
          Case 15-04203         Doc 249        Filed 04/09/19 Entered 04/09/19 14:38:04              Desc Main
                                               Document      Page 13 of 19


                                                                                                                        Page: 4

                                                        Exhibit C
                                                        Exhibit C
                                Case:15-04203                       IHASSAN F. DAHLEH
                                                                               Claims Bar Date: 06/26/15

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

9        Bureaus Investment Group Portfolio No 15   Unsecured                           $2,603.64          $0.00     $2,603.64
         LLC
                                                    04/19/15                            $2,603.64
         c/o Recovery Management Systems Corp
         25 SE 2nd Avenue Suite 1120
         Miami, FL 33131-1605
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

10       Cavalry SPVI LLC                           Unsecured                            $430.73           $0.00       $430.73
         assignee Capital One, NA c/o Bass
                                                    04/23/15                             $430.73
         Associates PC
         3936 E Fort Lowell Road Suite 200
         Tucson, AZ 85712
         <7100-900 Payments to Unsecured Credit
         Card Holders>
         , 610

11       Cavalry SPVI LLC                           Unsecured                            $548.59           $0.00       $548.59
         assignee Capital One c/o NA Bass
                                                    04/23/15                             $548.59
         Associates PC
         3936 E Fort Lowell Road Suite 200
         Tucson, AZ 85712
         <7100-900 Payments to Unsecured Credit
         Card Holders>
         , 610

12       Mercedes-Benz of Chicago                   Unsecured                            $130.00           $0.00       $130.00
         c/o Leslie Boeddeker Fletcher Jones
                                                    04/27/15                             $130.00
         Management Group
         7300 West Sahara Avenue
         Las Vegas, NV 89117
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

13       Keynote Consulting, Inc.                   Unsecured                            $909.87           $0.00       $909.87
         Suite 200
                                                    05/04/15                             $909.87
         220 West Campus Drive
         Arlington Heights, IL 60004
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
          Case 15-04203         Doc 249        Filed 04/09/19 Entered 04/09/19 14:38:04             Desc Main
                                               Document      Page 14 of 19


                                                                                                                       Page: 5

                                                       Exhibit C
                                                       Exhibit C
                                Case:15-04203                      IHASSAN F. DAHLEH
                                                                              Claims Bar Date: 06/26/15

 Claim                Claimant Name/                Claim Type/                 Amount Filed/        Paid          Claim
                                                                  Claim Ref
  No.               <Category>, Priority             Date Filed                   Allowed          to Date        Balance

14       SPEEDWAY LLC                              Unsecured                           $4,379.25          $0.00     $4,379.25
         PO BOX 1590
                                                   05/06/15                            $4,379.25
         SPRINGFIELD, OH 45501
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

15       The Goodyear Tire & Rubber Company        Unsecured                           $2,187.68          $0.00     $2,187.68
         200 Innovation Way
                                                   05/15/15                            $2,187.68
         Akron, OH 44316
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

17U      Illinois Department of Revenue            Unsecured                           $2,641.28          $0.00     $2,641.28
         Bankruptcy Section
                                                   05/19/15                            $2,641.28
         P.O. Box 64338
         Chicago, IL 60664-0338
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

18       American InfoSource LP                    Unsecured                           $1,410.77          $0.00     $1,410.77
          as agent for Verizon
                                                   05/19/15                            $1,410.77
         PO Box 248838
         Oklahoma City, OK 73124-8838
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

19       American Express Bank, FSB                Unsecured                         $80,259.44           $0.00    $80,259.44
         c/o Becket and Lee LLP
                                                   05/20/15                          $80,259.44
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-900 Payments to Unsecured Credit
         Card Holders>
         , 610

20       Nicor Gas                                 Unsecured                           $1,265.28          $0.00     $1,265.28
         PO Box 549
                                                   05/20/15                            $1,265.28
         Aurora, IL 60507
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
          Case 15-04203         Doc 249        Filed 04/09/19 Entered 04/09/19 14:38:04             Desc Main
                                               Document      Page 15 of 19


                                                                                                                        Page: 6

                                                       Exhibit C
                                                       Exhibit C
                                Case:15-04203                      IHASSAN F. DAHLEH
                                                                              Claims Bar Date: 06/26/15

 Claim                Claimant Name/                Claim Type/                 Amount Filed/        Paid           Claim
                                                                  Claim Ref
  No.               <Category>, Priority             Date Filed                   Allowed          to Date         Balance

21       American InfoSource LP                    Unsecured                            $290.38           $0.00        $290.38
         as agent for T Mobile/T-Mobile USA Inc
                                                   06/04/15                             $290.38
         PO Box 248848
         Oklahoma City, OK 73124-8848
         <7100-900 Payments to Unsecured Credit
         Card Holders>
         , 610

22       Marc Mustafa                              Unsecured                        $190,000.00           $0.00    $190,000.00
         1281 East Dyr Road
                                                   06/18/15                         $190,000.00
         Santa Anna, CA 92701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

23       Ghazi and Anna Mustafa                    Unsecured                        $475,000.00           $0.00    $475,000.00
          c/o Law Offices of Mark J. Rose
                                                   06/19/15                         $475,000.00
         200 W. Adams Street, Suite 2850
         Chicago, IL 60606
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

24       James Loughman                            Unsecured                        $410,395.36           $0.00    $410,395.36
         c/o Justin Randolph
                                                   06/25/15                         $410,395.36
         53 West Jackson, Suite 602
         Chicago, IL 60604-3448
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

25U      Rama Jager, M.D.                          Unsecured                         $90,067.54           $0.00     $90,067.54
         c/o John F. Mahoney
                                                   02/26/15                          $90,067.54
         7330 College Drive, Suite 107
         Palos Heights, IL 60463
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim amended 3/19/19 per agreement with original trustee's counsel

                                                                                     Case Total:          $0.00   $1,515,341.27




UST Form 101-7-TFR (5/1/2011)
    Case 15-04203           Doc 249      Filed 04/09/19 Entered 04/09/19 14:38:04                       Desc Main
                                         Document      Page 16 of 19


                                     TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                                 Exhibit D


    Case No.: 15-04203
    Case Name: IHASSAN F. DAHLEH
    Trustee Name: Richard M. Fogel

                                                      Balance on hand:         $                             56,831.89

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                         Claim          Allowed            Interim         Proposed
  No.                                                      Asserted          Amount         Payments to          Payment
                                                                             of Claim              Date

  16S       Illinois Department of Revenue                    3,764.50        3,764.50                0.00        3,764.50
  17S       Illinois Department of Revenue                    2,943.24        2,943.24                0.00        2,943.24
  25S       Rama Jager, M.D.                              107,067.54         17,000.00                0.00       17,000.00

                                                   Total to be paid to secured creditors:         $              23,707.74
                                                   Remaining balance:                             $              33,124.15

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                             Total            Interim         Proposed
                                                                           Requested          Payments           Payment
                                                                                                to Date

  Trustee, Fees - Richard M. Fogel                                            4,162.50                0.00        4,155.76
  Trustee, Expenses - Richard M. Fogel                                             18.05              0.00          18.02
  Charges, U.S. Bankruptcy Court                                               350.00                 0.00         349.43
  Trustee, Fees - Barry A. Chatz                                              2,000.00                0.00        1,996.76
  Attorney for Trustee Fees (Other Firm) - Cohen & Krol                      25,382.00                0.00       25,340.83
  Attorney for Trustee Expenses (Other Firm) - Cohen & Krol                    152.41                 0.00         152.16
  Accountant for Trustee Fees (Other Firm) - Kutchins, Robbins &              1,113.00                0.00        1,111.19
  Diamond, Ltd.
                        Total to be paid for chapter 7 administrative expenses:                   $              33,124.15
                        Remaining balance:                                                        $                   0.00

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                       Total             Interim           Proposed
                                                                         Requested         Payments          Payment

                                                          None


                      Total to be paid for prior chapter administrative expenses:                 $                     0.00
                      Remaining balance:                                                          $                     0.00



UST Form 101-7-TFR(5/1/2011)
      Case 15-04203         Doc 249        Filed 04/09/19 Entered 04/09/19 14:38:04                Desc Main
                                           Document      Page 17 of 19


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $28,161.59 must be paid in advance of any dividend to general (unsecured)
      creditors.
              Allowed priority claims are:
  Claim       Claimant                             Allowed Amount         Interim Payments             Proposed
  No.                                                     of Claim                  to Date             Payment

  5           Department of the Treasury                   1,000.00                     0.00               0.00
              Internal Revenue Service
  17P         Illinois Department of Revenue              27,161.59                     0.00               0.00

                                                    Total to be paid for priority claims:      $            0.00
                                                    Remaining balance:                         $            0.00




UST Form 101-7-TFR(5/1/2011)
      Case 15-04203           Doc 249      Filed 04/09/19 Entered 04/09/19 14:38:04                  Desc Main
                                           Document      Page 18 of 19


              The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
              Timely claims of general (unsecured) creditors totaling $1,430,293.98 have been allowed and
      will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1           Cavalry SPV I, LLC                              4,878.24                    0.00                      0.00
  2           American InfoSource LP                          4,338.13                    0.00                      0.00
  3           PNC BANK, N.A.                                  7,083.05                    0.00                      0.00
  4           Discover Bank                                   2,834.46                    0.00                      0.00
  6           JPMorgan Chase Bank, N.A.                      14,969.46                    0.00                      0.00
  7           Banc of America Leasing &                     127,734.57                    0.00                      0.00
              Capital
  8           Demetrios N. Dalmares                           5,936.26                    0.00                      0.00
  9           Bureaus Investment Group                        2,603.64                    0.00                      0.00
              Portfolio No 15 LLC
  10          Cavalry SPVI LLC                                  430.73                    0.00                      0.00
  11          Cavalry SPVI LLC                                  548.59                    0.00                      0.00
  12          Mercedes-Benz of Chicago                          130.00                    0.00                      0.00
  13          Keynote Consulting, Inc.                          909.87                    0.00                      0.00
  14          SPEEDWAY LLC                                    4,379.25                    0.00                      0.00
  15          The Goodyear Tire & Rubber                      2,187.68                    0.00                      0.00
              Company
  17U         Illinois Department of Revenue                  2,641.28                    0.00                      0.00
  18          American InfoSource LP                          1,410.77                    0.00                      0.00
  19          American Express Bank, FSB                     80,259.44                    0.00                      0.00
  20          Nicor Gas                                       1,265.28                    0.00                      0.00
  21          American InfoSource LP                            290.38                    0.00                      0.00
  22          Marc Mustafa                                  190,000.00                    0.00                      0.00
  23          Ghazi and Anna Mustafa                        475,000.00                    0.00                      0.00
  24          James Loughman                                410,395.36                    0.00                      0.00
  25U         Rama Jager, M.D.                               90,067.54                    0.00                      0.00
                          Total to be paid for timely general unsecured claims:                  $                  0.00
                          Remaining balance:                                                     $                  0.00




UST Form 101-7-TFR(5/1/2011)
    Case 15-04203         Doc 249       Filed 04/09/19 Entered 04/09/19 14:38:04                  Desc Main
                                        Document      Page 19 of 19


           Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
    paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
    have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
    applicable).
           Tardily filed general (unsecured) claims are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                        Total to be paid for tardily filed general unsecured claims:         $                 0.00
                        Remaining balance:                                                   $                 0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                                                 Total to be paid for subordinated claims: $                   0.00
                                                 Remaining balance:                        $                   0.00




UST Form 101-7-TFR(5/1/2011)
